Citation Nr: 9935397	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-06 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1953 to March 1956.

An RO rating decision in July 1992 denied the veteran's claim 
for service connection for PTSD, on the basis that there was 
no diagnosis of PTSD.  The veteran was notified of this 
decision, and he filed an appeal.  In November 1992, the 
veteran withdrew his appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 RO rating decision that determined that 
new and material evidence was submitted to reopen the claim, 
but then denied service connection for PTSD.  The veteran 
submitted a notice of disagreement in April 1998, and the RO 
issued a statement of the case in April 1998.  The veteran 
submitted a substantive appeal in May 1998.


FINDINGS OF FACT

1.  By an RO rating decision of 1992, service connection for 
PTSD was denied.

2.  Some of the evidence received since the 1992 RO denial of 
service connection for PTSD has not previously been submitted 
to VA, bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and by itself or in conjunction with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran has submitted competent evidence tending to 
show the occurrence of stressors in service, current 
disability due to PTSD, and a link between the PTSD and the 
in-service stressors.


CONCLUSIONS OF LAW

1.  The 1992 RO decision, denying service connection for 
PTSD, was final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 20.1100 (1999).

2.  Evidence submitted since the 1992 RO decision is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 (1999).

3.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence
has been submitted to reopen the claim

A.  Factual Background

The veteran had active service from March 1953 to March 1956.  
He was stationed in Korea from September 1953 to October 
1954.

The veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) was that of a light weapons 
infantryman.  His principal duties while in Korea, as 
reported in a Record of Assignments, were as a rifleman and 
messenger.  The veteran was assigned in Korea to the Company 
F, 34th Infantry Regiment, APO 24.

The evidence of record at the time of the 1992 RO rating 
decision consisted primarily of service medical records, 
Social Security records, post-service medical records, and a 
statement in support of the claim from the veteran's wife.  
This evidence, in general, failed to show that the diagnostic 
criteria for PTSD were met and did not show any verifiable 
stressors.

Evidence submitted since the 1992 RO rating decision includes 
service personnel records, a 1992 medical opinion by Dr. 
Gilbert S. Hogan, statements from the veteran, and post-
service medical records to the effect that the veteran has 
PTSD due to his service in Korea, and which contain 
descriptions of various stressors.

B.  Legal Analysis

When a veteran's appeal of an RO rating decision is 
subsequently withdrawn, the RO rating decision becomes final 
with the exception that a veteran may later reopen a claim if 
new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156(a) (1999). The question 
now presented is whether new and material evidence has 
been submitted since the RO's adverse 1992 decision, denying 
service connection for PTSD, to permit reopening of the 
claim.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1993); 
Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to the 1992 RO rating decision, the evidence of record 
failed to show that the veteran's condition met the 
diagnostic criteria for PTSD; nor was there evidence of any 
verifiable stressors.  The evidence added to the record after 
the 1992 RO rating decision includes medical records to the 
effect that the veteran has chronic, severe PTSD related to 
experiences in Korea.  The veteran also reported that, while 
on guard duty at a camp in Inchon, Korea, a Philippine 
soldier who was near the veteran stepped on a land mine and 
blew into pieces all over the veteran. This evidence must be 
considered to fairly evaluate the merits of the claim.  
Hence, the evidence is "new and material," and the 
veteran's claim was correctly reopened by the RO.

As new and material evidence has been submitted since the 
July 1992 RO rating decision, the application to reopen the 
claim for service connection for PTSD is granted.


II.  Whether the claim as reopened is well grounded.
  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met, and 
VA is obligated under 38 U.S.C. § 5107(a) to assist the 
veteran in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim, as reopened, is well grounded; that is, that 
the claim is plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza, 
7 Vet. App. at 506.  Where the determinative issue involves 
medical causation or etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required. Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  

Eligibility for service connection for PTSD requires the 
presence of 3 elements.  There must be a clear medical 
diagnosis of PTSD (unequivocal and presumed to include 
adequacy of PTSD symptomatology and sufficiency of claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  Cohen v. Brown, 10 
Vet. App. 128, 138, 139 (1997).

In this case, post-service medical records show that the 
veteran has chronic, severe PTSD (Korea).  For purposes of 
well-groundedness, this evidence tends to show current 
disability due to PTSD and tends to show a causal nexus to 
the veteran's service in Korea.

Statements of the veteran are to the effect that he was 
serving on guard duty near a Philippine battalion in the 
vicinity of Inchon, Korea, and that he witnessed a Philippine 
soldier step on a land mine and blow into pieces all over the 
veteran.  The medical evidence of record also reflects that, 
on numerous occasions, the veteran reported having nightmares 
and flashbacks of this incident. The veteran's DD Form 214 
indicates that his military occupational specialty (MOS) in 
Korea was that of a light weapons infantryman, and that he 
was assigned to a combat unit.  The record does not show that 
the veteran actually participated in combat, due to his 
arrival in Korea approximately six weeks after the signing of 
the Armistice that ended hostilities.  Nevertheless, for 
purposes of well-groundedness, the evidence of record is 
presumed true and sufficient to corroborate an in-service 
occurrence.

In light of this evidence, the Board finds that the veteran 
has presented a plausible claim for service connection for 
PTSD.  As such, the claim is well grounded.


ORDER

The claim of entitlement to service connection for PTSD is 
reopened by new and material evidence and is well grounded.  
To this extent only, the appeal is granted.


REMAND

Having found that the veteran's claim is plausible does not 
end the Board's inquiry; rather, in this case, it places upon 
VA the duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 82 (1990).

Service connection for PTSD requires a medical diagnosis 
conforming to the requirements of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV), credible supporting evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the in-service stressor.  If the claimed 
in-service stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded a combat citation will be accepted, in 
the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1999).

Where, however, the VA determines that the veteran did not 
engage in combat, the veteran's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the veteran's 
testimony as to the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Those service records which are 
available must support and not contradict the veteran's lay 
testimony concerning the non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).
 
As noted above, the evidence of record does not show that the 
veteran personally participated in combat, and additional 
evidence should be obtained from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) in order to 
determine whether the veteran is a combat veteran and to 
corroborate his claimed stressors while in Korea.  M21-1, 
Part III, par. 5.14b.

Regarding his stressors, the Board notes that, to date, the 
veteran's descriptions of having experienced stressors in 
Korea have been vague and extremely general.  The veteran's 
descriptions did not include any specific names, locations, 
or dates regarding these claimed events.  Prior to attempting 
stressor verification, the RO should, once again, request 
from the veteran a statement containing as much detail as 
possible regarding the stressors to which he asserts he was 
exposed during service.  He should be asked to provide 
specific details of the claimed stressful events during 
service, such as dates, locations, detailed descriptions of 
the events, his service units at the time of the stressors, 
and the duty assignments, full names and any other 
identifying information concerning other individuals involved 
in the stressor events.  He should be notified that this 
information is critical to the attempted verification of his 
claimed stressors.  The Board emphasizes, for the veteran's 
benefit that, while he has reported experiencing stressor 
events, he has been very vague in the details of these 
reported incidents, either failing to identify individuals 
involved, or failing to give significant information 
regarding the dates, locations, and units involved in the 
claimed events.  This is particularly why the veteran should 
be informed of the need for additional information.

However, regardless of the veteran's response, the RO should 
then specifically summarize any information obtained from the 
veteran pursuant to this remand and also all information 
previously obtained regarding his claimed stressors 
(particularly the questionnaire received in January 1997), 
and this information, as well as copies of the veteran's DD 
Form 214 and DA Form 20, should be forwarded to the USASCRUR 
for verification of his claimed stressors.  Specifically 
requested should be unit histories regarding the veteran's 
assigned units during his service in Korea.

After the above development has been completed, the RO should 
determine if there is credible supporting evidence that the 
claimed stressor or stressors actually occurred.  If so, 
then, and only then, the case should be referred for a 
medical examination to determine the sufficiency of the 
stressor(s) and whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner(s) 
precisely what stressor(s) have been credibly supported by 
the record, and the medical examiners must be instructed that 
only those events may be considered in determining whether 
stressor(s) to which the veteran was exposed during service 
were of sufficient severity as to have resulted in current 
psychiatric symptoms.

In this regard, the Board notes that, although there is 
medical evidence of record indicating that the veteran has a 
diagnosis of PTSD, it is unclear what stressor event(s) were 
relied upon in making the diagnosis of PTSD.  If the veteran 
does undergo an examination, the examiner should determine 
his current neuropsychiatric diagnosis, if any, and it is 
also important that the examiner address the etiological 
relationship of any diagnosed disorder to the veteran's 
service.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for PTSD since 1997.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The veteran should also once again be 
asked to specify, in as detailed a 
fashion as possible, the circumstances 
surrounding the claimed stressor 
incident(s) which reportedly occurred in 
Korea.  He should specify, to the extent 
possible, the location and date of each 
event identified, the unit to which he 
was assigned at the time, and the full 
names of other individuals participating, 
if known, in addition to any other 
identifying information which may be 
relevant.  The veteran should be informed 
that the information is necessary to 
obtain supportive evidence and that 
failure to respond may result in an 
adverse determination.  The veteran's 
response should be associated with the 
claims folder.

3.  Regardless of the veteran's response, 
the RO must then review the entire file, 
including the veteran's previous 
statements of stressors and any 
additional information submitted by the 
veteran or otherwise obtained pursuant to 
this remand, and prepare a summary of all 
the veteran's claimed stressors for 
submission to the USASCRUR at the 
appropriate address.  A copy of the 
veteran's DD Form 214 and DA Form 20 or 
equivalent service documents should be 
sent with the summary of the claimed 
stressors to the USASCRUR, and they 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.

4.  After the above development, the RO 
should determine whether there is 
credible supporting evidence of the 
claimed stressor or stressors to support 
the diagnosis of PTSD due to service.  
This determination should reflect 
consideration of the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) and 
38 C.F.R. § 3.304(f) (1999).  

5.  If, and only if, the RO determines 
that the record credibly supports a 
stressor to support the diagnosis of 
PTSD, the RO should order a VA 
psychiatric examination.  The 
psychiatrist should state whether the 
veteran meets the diagnostic criteria of 
DSM-III or DSM-IV, to support the 
diagnosis of PTSD; and whether there is a 
nexus between the PTSD and one or more of 
the credibly supported in-service 
stressors identified by the RO.  The 
psychiatrist should support all opinions 
with a discussion of medical principles 
as applied to the medical evidence in 
this case.  In order to assist the 
examiner in providing the requested 
information, the claims folder must be 
made available to the psychiatrist for 
review prior to the examination.

6.  The RO should then review the 
veteran's claim for service connection 
for PTSD.  If action remains adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY 
	Member, Board of Veterans' Appeals

 

